                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                       )
                                                )
                   Plaintiff,                   )
                                                )
          vs.                                   ) CRIMINAL NO. 18-CR-30077-SMY
                                                )
MARLON P. BUSH,                                 ) FILED UNDER SEAL
                                                )
                   Defendant.                   )

                                      EX PARTE ORDER

          On motion of the United States of America, the Court, after having reviewed the facts

and matters surrounding the motion of the United States to revoke bond, finds that the Defendant

was, at the time of this incident, on release under federal law; that he was released on bond, with

conditions, and that the United States has alleged that he has violated the conditions of release

imposed by this Court.

          Therefore, the Court hereby ORDERS that a warrant for Defendant’s arrest is to issue,

and following that arrest, Defendant is to be detained and this matter is to be set for a hearing

regarding this detention in accordance with Title 18, United States Code, Section 3148(b).

          The United States Marshal is hereby ordered to take the Defendant into custody, or, if

the Defendant is currently in the custody of state or local authorities, to lodge an appropriate

detainer based upon the arrest warrant ordered herein, pending a hearing pursuant to Title 18,

United States Code, Sections 3148.

          Dated this 20th day of June 2019.



                                                STACI M. YANDLE,
                                                United States District Judge
